Citation Nr: 1144572	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 21, 2000 for the award of service connection for posttraumatic stress disorder (PTSD), to include whether a prior rating decision of November 1997 contains clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active duty service from May 1965 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an effective date prior to June 21, 2000, for the grant of service connection for PTSD, determining that a rating action issued in November 1997 did not contain CUE and is final.  

The Veteran had requested a travel Board hearing, but failed to appear for a hearing scheduled for February 2010.  Subsequently, he has not provided any explanation for the failure to appear nor has he requested a rescheduled hearing. The case will therefore be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704. 


FINDINGS OF FACT

1.  In an unappealed decision, issued in November 1997, the RO denied a claim of entitlement to service connection for PTSD, based on lack of a diagnosis of PTSD and any credible service-related stressor supporting a PTSD diagnosis. 

2.  The November 1997 decision was entered without consideration of VA treatment records reflecting that the Veteran was hospitalized in September and October 1997 during which time the diagnosed conditions included PTSD.  

3  The November 1997 rating decision does not contain any error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result of the adjudication would have been manifestly different but for the error, as all of the required elements for the establishment of entitlement to service connection for PTSD were not of record or deemed to be of record in connection with the Veteran's original claim for service connection for PTSD received on June 30, 1997.

4.  Following the final rating action of November 1997 denying the service connection claim for PTSD, the Veteran filed to reopen the claim on June 21, 2000.

5.  The earliest effective date assignable for the grant of service connection for PTSD is the date of receipt by VA of the successful claim to reopen, June 21, 2000.


CONCLUSIONS OF LAW

1.  The November 1997 decision, denying entitlement of the Veteran to service connection for PTSD, was not clearly and unmistakably erroneous and is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (1997), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3105 (2011). 

2.  The criteria for the assignment of an effective date prior to June 21, 2000, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006). 

The Veteran's earlier effective date claim (based on assertions of CUE) for the award of service connection for PTSD arises from an appeal of the initial evaluation and assignment of an effective date following the grant of service connection.  It has been held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for the earlier effective date claim in this case.   

Moreover, given the parameters of the law surrounding CUE claims (as explained in more detail below), the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407  (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  In addition, a litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (emphasis added).  Considering the record in light of the above, any further discussion of any VA notification or development duties owed the Veteran in connection to his CUE claims is unnecessary. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claim are of record, as are arguments provided by his representative.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim which would impact it in any way. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Veteran filed an original service connection claim for PTSD on June 30, 1997.  At that time, he reported that he served 11/2 tours in Vietnam, and was seeking treatment through VA.  

The Veteran's service treatment records are entirely negative for any complaints, treatment or diagnosis of a psychiatric nature and the April 1968 examination report reflects that psychiatric evaluation was normal.  

Pursuant to a July 1997 request for information, the Veteran's DD214 and service personnel records (SPRs) were received.  The DD 214 reflects that the Veteran served with the United States Army with a primary MOS of field artillery operations and intelligence specialist.  His awards and decorations consist of a Parachutist Badge, National Defense Service Medal, Vietnam Service Medal, and a Vietnam Campaign Medal.  The SPRs document service in Vietnam from August 1966 to August 1967 and again from in February and March 1968.  

In a letter from VA to the Veteran dated July 10, 1997, he was requested to provide additional information relating to his claim to include treatment sources, a description of service-related stressors, as well as any evidence indicative of combat status.  

In August 1997, VA medical records were requested.  The only information received was a entry documenting a VA hospitalization in September 1997 for alcohol dependence.

By rating action of November 1997, service connection was denied for PTSD.  The RO explained that the record contained no confirmed PTSD diagnosis and no evidence of any stressor supporting the PTSD diagnosis.  Evidence indicating that the Veteran was admitted by VA in September 1997 for treatment of ethanol dependence was noted.  It was further noted that the Veteran failed to respond to a duty to assist letter (July 1997) and did not report for VA examinations scheduled in April and August 1996.  The Veteran was notified of the decision in November 1997 and failed to appeal it.  

On June 21, 2000, the Veteran filed to reopen the service connection claim for PTSD.  In support of the claim, VA records dated from 1997 to 2000 were added to the file.  VA records reflect that the Veteran was hospitalized from late September 1997 to early October 1997 for treatment of substance/alcohol abuse.  The discharge summary described the patient as a combat veteran and noted that he was very upset when questioned about his Vietnam experience.  Mental status examination revealed that the Veteran was tearful when questioned about Vietnam and denied having psychotic symptoms of suicidal/homicidal ideation.  The discharge diagnoses included alcohol dependence and PTSD.  

The file contains a June 2000 psychology note.  The military history indicated that the Veteran served in artillery with the 101st Airborne Division in Vietnam from August 1966 to August 1967 and again for several months in 1968.  The Veteran reported that his duties in Vietnam involved providing military support/firing weapons, as well as setting up fire support bases (FSB).  He stated that he endured heavy combat exposure and that on various FSB's, and was partially overrun on several occasions.  The Veteran described a specific incident which occurred while he was part of a convoy which stopped at a marine base in DaNang sustaining a heavy mortar attack.  He reported that a bunker near his own was hit, resulting in several casualties, and that he felt in great danger and feared for his life throughout the night.  The examining clinical psychologist concluded that the Veteran's clinical presentation and psychometric testing results were consistent with a diagnosis of PTSD, rooted in his service in Vietnam.  

In September 2000, the Veteran provided a stressor statement providing information about his military assignments and duties and recounting the stressor previously reported upon VA evaluation of June 2000.  

By rating action of February 2001, service connection was granted for PTSD, for which a 50 percent evaluation was assigned effective from June 21, 2000, the date of receipt of the Veteran's claim.  The RO explained that the file contained a diagnosis of PTSD related to the Veteran's combat related stressors, evidenced in a June 2000 VA medical report.

Subsequently, in a November 2004 rating action, a 100 percent evaluation was assigned for PTSD, effective from November 2004.

In March 2006, the Veteran raised a claim for an earlier effective date for PTSD.  The claim was denied in a July 2006 rating action (on appeal).  The RO explained that since the November 1997 rating action denying service connection was not appealed and became final, the proper effective date was June 21, 2000, the date of the reopened claim.  Subsequently, in September 2006, the Veteran raised the issue of clear and unmistakable error in the November 1997 rating action and this appeal stems from the denial of that claim in a May 2007 rating action.


Analysis

In September 2006, the Veteran raised a contention of CUE in a November 1997 rating action and argues that such an error warrants the assignment of an effective date of June 30, 1997, the date of the original service connection claim for PTSD.  The Veteran argues that CUE is shown in the November 1997 rating action based on the fact that VA records (which were available but not considered by the RO at the time of the November 1997 rating action) reflect that PTSD was diagnosed during the Veteran's hospitalization September and October 1997, contrary to the findings made by the RO that the file did not contain a PTSD diagnosis, a basis for the denial of the claim in November 1997.

A brief review of the history of this case reveals that the Veteran's original service connection claim for PTSD was filed on June 30, 1997 and denied by the RO in a November 1997 rating action.  In denying the claim, the RO explained that the Veteran had failed to provide additional evidence relating to his claim, to include providing stressor information as requested in correspondence dated in July 1997, and failing to report for VA examinations scheduled for April 1996 and August 1997.  The denial of the claim was ultimately based on a lack of a documented diagnosis of PTSD as well as lack of evidence of service-related stressor supporting a PTSD diagnosis.  

Notice of the denial of the PTSD claim and of the Veteran's appellate rights was furnished to him through the RO's correspondence of November 1997.  No timely appeal of the November 1997 decision denying service connection for PTSD is indicated.  The Veteran filed to reopen the claim on June 21, 2000.  In a rating action of February 2001, the RO granted the service connection for PTSD, effective from June 21, 2000, the date of the successful claim to reopen.  In March 2006, he filed a claim for an earlier effective date for the grant of service connection for PTSD.  

As an initial matter, given that the Veteran did not timely pursue an appeal of the effective date assigned by the RO for PTSD in the February 2001 rating action (now final), he seeks to establish an earlier effective date for service connection for PTSD, based on allegations of CUE in the rating decision of November 1997.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of CUE).  Specifically, he argues that that the RO failed to consider records of VA treatment compiled at the time of the RO rendered the November 1997 decision, which showed a diagnosis of PTSD.  He maintains that this failure constitutes a CUE, but for which, the claim would have been granted in November 1997, thereby warranting the assignment of an effective date of June 30, 1997, the date of the original claim.  

CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  Livesay v. Principi, 15 Vet. App. 165  (2001).  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Id. at 178-9.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record. Id. 

Previous determinations by an agency of original jurisdiction that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (1997), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo v. Brown, 6 Vet. App. 40  (1993). 

If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92  (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, the VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).   

The U.S. Court of Appeals for Veterans Claims (Court) has created the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245  (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14  (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Under the laws and regulations in effect at the time of the original service connection claim of June 1997, as well as the November 1997 rating action at issue, service connection could be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  Service connection could also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

The provisions of 38 C.F.R. § 3.304(f), relating specifically to establishing service connection for PTSD were amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  The amended regulation which is applicable to this case provides that service connection for post-traumatic stress disorder requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted that VA had adopted a final rule in October 1996, effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of these revisions was to change the diagnostic criteria for mental disorders from the Diagnostic and Statistical Manual for Mental Disorders (DSM), third edition and the third edition, revised, to the fourth edition (DSM-IV).  

The evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

With specific attention to the Veteran's assertions of CUE, the Board acknowledges that VA treatment records are deemed to be on file as of the date they are compiled, regardless of whether they are in fact contained within the claims folder, pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  Under Bell, supra, and Damrel v. Brown, 6 Vet. App. 242, 245 (1994), an RO's failure, in a decision rendered on or after July 21, 1992, to consider evidence which was actually or constructively in the record before it may constitute CUE if such failure affected the outcome of the prior decision. 

In this case, the Veteran correctly points out that a VA report of hospitalization reflecting treatment from September 23, 1997 to October 1, 1997 for conditions diagnosed as alcohol dependence and PTSD did exist at the time that the Veteran rendered its November 1997 rating action.  Though that VA hospital summary was not actually of record at the time of the RO's November 1997 decision, VA is deemed to have constructive knowledge of this report.  Bell, supra.  Accordingly, contrary to the RO's determination in November 1997, there were then constructively of record per Bell, supra, VA treatment reports identifying valid diagnoses of PTSD.  The RO's failure to consider these records may therefore be CUE if such failure affected the outcome of the claim.  VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually before the AOJ, may constitute clear and unmistakable 
error . . .").  

However, even conceding the failure of the RO to consider the late arriving VA evidence in conjunction with the November 1997 rating decision, the Board notes that this "unconsidered" VA evidence did not support a finding that the Veteran's PTSD was related to stressful events experienced during service.  Consequently, even if the correct facts as they were known at that time were not before the RO in November 1997, this would not constitute error in the RO's adjudication, as this "unconsidered" evidence would not have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Bustos v. West, 179 F.3d 1378  (Fed. Cir. 1999); 38 C.F.R. § 20.1403(b) and (c). 

At the time of the November 1997 rating action, a diagnosis of PTSD was an essential element to the establishment service connection.  That element is now established by virtue of the VA September/October 1997 hospitalization report.  However, the law as applicable from March 1997 forward also required evidence of a credible service-related stressor which supported the PTSD diagnosis.  Stressor accounts provided by claimant pursuing a PTSD claim could not be accepted without corroboration unless a veteran engaged in actual combat with the enemy.  In this case, although it was established at the time of the November 1997 rating action that the Veteran served in Vietnam and as such, may have been exposed to dangerous situations, it was not established that he was a combat veteran.  His awards and decorations as recorded in the SPRs and DD214 were not for valor or combat operations and he did not receive wounds in action.  Hence, his claim at that time was subject to the corroboration requirement.  

Significantly, although the RO requested information from the Veteran regarding his stressors in July 1997, there was no reply received.  Thus, there was no indication that the Veteran actually took part in or was in the immediate vicinity of any combat operations.  In addition, the VA hospitalization records of September and October 1997 included no mention of any service-related stressors.  Therefore, evidence of a credible stressor upon which a diagnosis of PTSD could be based was not presented as of November 1997.  On this point, it is noted that the case law as it existed as of November 1997 stated that mere service in combat zone, without more specific information, did not, by itself, constitute credible proof of a stressor.  See e.g. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (Court held that veteran's military specialty of light weapons infantry did not demonstrate that his duties exposed him to a more than ordinary stressful environment) and Hayes v. Brown, 3 Vet. App. 7 (1991) (Court held that in light of the veteran's noncombat assignment to a construction engineering company, it was reasonable for the Board to require corroboration of the veteran's claimed stressors).  Given the lack of evidence indicative of any combat service or a combat related-stressor, a finding that the veteran was not exposed to a stressful events during service was certainly a conclusion that could have been reached by reasonable minds in the context of all of the evidence then of record.

Upon consideration of the evidence (actual and constructively ) of record in November 1997 and the prevailing legal authority at the time, it is apparent that the denial of service connection was reasonably supported by the evidence of record, was within the bounds of sound judgment and discretion and was not undebatably incorrect.  Accordingly, the November 1997 rating decision did not contain any error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

As the November 1997 rating action is not found to contain CUE and is therefore final, applicable regulations provide that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  Accordingly, the proper effective date for the grant of service connection is June 21, 2000, based on the date of a successful claim to reopen, and as is currently assigned.  

The Board thus concludes that the November 1997 rating decision was supported by the evidence on file and the law in effect at the time.  Accordingly, that decision did not contain clear and unmistakable error and is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In reaching this decision the Board notes that in determining whether there is CUE in any rating action, the doctrine of resolution of reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, must be undebatable, or there is no error within the meaning of 38 C.F.R. § 3.105(a).  See also Yates v. West, 213 F.3d 1372 (2000).  As explained herein, absent a finding of CUE there is no basis for the assignment of an effective date prior to June 21, 2000, for the grant of service connection for PTSD and accordingly the claim is denied.  


ORDER

Clear and unmistakable error not having been found in the November 1997 rating decision denying service connection for PTSD, that rating action is final and the Veteran's claim for an effective date prior to June 21, 2000 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


